Title: James Bayard to James Madison, 18 January 1833
From: Bayard, James
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Philadelphia
                                
                                 Jan. 18. 1833
                            
                        
                        I hope I shall be excused for asking your perusal of the enclosed work upon the Constitution of the United
                            States. It is intended principally for the use of Colleges and schools where the subject has hitherto been much neglected,
                            so that few persons besides lawyers pretend to have any knowledge of the Constitution. At the present time it is
                            peculiarly important that this instrument should be generally understood, and it would be highly gratifying to me if my
                            humble effort should meet the approbation of one so completely master of the subject as yourself. With the highest
                            consideration I remain Sir Yrmoobser
                        
                            
                                Jas Bayard
                            
                        
                    